Citation Nr: 0102799	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to higher ratings for right knee disability, 
currently evaluated as 30 percent for chondromalacia with 
instability, and 10 percent for post-traumatic 
osteoarthritis.

2.  Entitlement to an increased rating for hearing loss of 
the left ear, currently evaluated as noncompensable.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1989 to September 
1991.

In a June 1995 rating action, the RO denied an evaluation in 
excess of 10 percent for the veteran's service connected 
right knee disorder.  The veteran filed a timely appeal for a 
higher rating.  In July 1998, during the pendency of the 
appeal, the RO increased the rating for the veteran's service 
connected right knee disorder from 10 percent to 30 percent 
disabling.  The RO also granted service connection  for post-
traumatic arthritis of the right knee and assigned a 10 
percent evaluation addressed. 

In a March 1999 rating action, the RO denied a compensable 
rating for the veteran's  service-connected hearing loss of 
the left ear.  The veteran filed a timely appeal.


FINDINGS OF FACT

1.  Historically, the veteran's chondromalacia patella has 
been manifested by recurrent instability and pain.

2.  The primary symptom associated with the veteran's right 
knee impairment is motion limited, at most, to 11 degrees (on 
extension) and to 98 degrees (on flexion), with pain present 
on all ranges of movement.  

3.  Prior to and since June 10, 1999, the veteran has been 
shown to manifest level II hearing in his left ear and level 
I hearing in his nonservice-connected right ear.




CONCLUSIONS OF LAW

1. The criteria for more than a 30 percent evaluation for 
service-connected chondromalacia of the right knee, with 
instability, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2000).

2. The current 10 percent evaluation for post-traumatic 
osteoarthritis of the right knee with limitation of motion is 
proper, and the criteria for a higher evaluation have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2000).
  
3.  The criteria for a compensable evaluation for left ear 
hearing have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (1998, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a February 1992 rating action, the RO granted service 
connection for a right knee disorder with a 10 percent 
evaluation and service connection for defective hearing of 
the left ear with a noncompensable evaluation.  With regard 
to the right knee it was noted that there was chondromalacia 
patella with medial plica syndrome, right knee strain, and 
tear of the lateral medial meniscus.

The veteran filed a claim for an increased rating for the 
right knee disorder in November 1994.

On VA orthopedic examination in March 1995, the veteran 
complained of swelling and increased pain of the right knee 
with prolonged walking, carrying items and climbing stairs.  
He stated that going up and down stairs was very difficult 
and that kneeling or squatting was impossible with the right 
knee.  Sitting down or getting up from a sitting position 
bothered him.  Turning around in bed caused pulling 
sensations.  He could not run or jump any more.  Examination 
of the right knee revealed that the external shape of the 
joint was enlarged and deformed.  There was lack of extension 
to 3 degrees.  Flexion was reduced to 96 degrees.  The 
bilateral articular spaces were painful to palpation and 
pressure.  The ligaments were stable but painful to pulling.  
Miniscule signs were negative.  There was severe patellar 
crepitation.  Attempts to displace the patella on the sliding 
base caused pain.  There was a horizontal scar of 2.3 inches 
due to prepatellar bursectomy.  X-rays of the right knee 
revealed severe arthritic changes with definite osteophytes 
at the medial edge of the femur condyles and the tibial head 
and additionally clear pathological changes of the medial and 
lateral intercondylar tubercle.  There was also significant 
femuro-patellar arthritis.  The diagnoses included severe 
posttraumatic arthritis of the right knee; severe 
posttraumatic femuro-patellar arthritis, right knee; and 
residuals, prepatellar bursectomy, right knee.

In a June 1995 rating action, the RO denied an increased 
evaluation for the right knee disorder.

On private medical evaluation in March 1996, the veteran 
complained of pain in the right knee joint.  Examination of 
the right knee revealed diagonal scars with irritation on the 
patella surface.  The ability to move the knee joint was free 
and not limited.  There was no contusion and no ligament 
instabilities.  On medial knee joint gap and on lateral knee 
joint gap there was pain production with compression and no 
positive meniscus indications.  X-ray of the right knee 
revealed clearly increased sclerosis in the region of the 
lateral tibia plateau and uneven, pointy extension of both 
cruciform ligament knobs.  There was an overall, laterally 
pronounced, moderate femorotibial joint arthrosis, and 
likewise, femoropatellar joint arthrosis.  The diagnosis was 
beginning gonarthrosis, right, with unknown previous 
operation and with unknown previous injuries.    

In a September 1996 rating action, the RO denied an increased 
evaluation for the right knee disorder.

On VA orthopedic examination in September 1997, the veteran 
complained of that the whole right knee was permanently 
painful.  He stated that he had difficulty with climbing and 
descending stairs and with prolonged walking.  Kneeling and 
squatting were impossible.  He stated that standing was not 
possible anymore and that he had to lean on a wall.  
Examination of the right knee revealed marked arthritic 
deformation.  Lack of extension was increased to 11 degrees 
and flexion was painfully restricted to 98 degrees.  There 
was pain on use (extension/flexion) from November 1989 on.  
The entire articular line was most painful on palpation and 
pressure.  All ligaments were firm but painful on pulling.  
Lateral and medial meniscus sign were negative.  There was 
severe patellar crepitation.  Attempting to displace the 
patella on the sliding base caused pain.  The horizontal scar 
of 2 1/3 inches due to prepatellar bursectomy was still numb.  
There was considerable muscle wasting of the right thigh.  X-
rays of the right knee revealed several arthritic changes 
with marginal spur formation of the medial femur condyle and 
the tibial head.  Peaking medial and lateral intercondylar 
tubercle.  There was also marked femuro-patellar arthritis 
with narrowing of the femuro-patellar articular space and 
osteophyte attachments to the superior and inferior margin of 
the right retropatellar face.  The diagnoses included severe 
posttraumatic arthritis, right knee, with severe limitation 
of motion and permanent pain on use; severe post-traumatic 
femuro-patellar arthritis, right knee; and status post 
prepatellar bursectomy, right knee.  

In a July 1998 rating action, the RO increased the rating for 
the veteran's service connected right knee disorder from 10 
percent to 30 percent disabling.  The RO also granted service 
connection and assigned a 10 percent evaluation for post-
traumatic osteoarthritis of the right knee, effective 
November 7, 1994. 

The veteran filed a claim for an increased rating for hearing 
loss of the left ear in July 1998.

A January 1999 VA audiological evaluation revealed pure tone 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
   -   
   -
   -
   -
   -
LEFT
N/A
20
20
55
75

Pure tone threshold levels averaged 43 decibels for the left 
ear.  Speech discrimination scores were 90 percent in the 
left ear.  The assessment included high frequency hearing 
loss in the left ear.  The examination findings of the ears, 
nose, mouth, pharynx, larynx, and neurology investigations 
were normal.

In a March 1999 rating action, the RO denied a compensable 
evaluation for hearing loss of the left ear.

A private medical report, submitted by the veteran October 
1999, revealed that the veteran had suffered from an 
infection of the ear canal or ear concha about 36 months ago.  
The veteran indicated that he had not suffered from acute 
hearing loss.  Examination of the ear conchae and the ear 
canals were unremarkable. 

An October 1999 private treatment record reveals that the 
veteran complained about instability and pain in the right 
knee joint following a severe distortion trauma followed by 
several operations.  A nuclear resonance examination showed a 
severe osteoarthritis of the knee, with destruction of the 
medial meniscus.  An arthroscopy with resection of the medial 
meniscus was planned as a therapeutic measure.  

A December 1999 private treatment record revealed that the 
veteran underwent an arthroscopy of the right knee.  The 
procedure revealed a massive case of osteoarthritis of the 
right knee joint.  At that time, lateral semi lunar cartilage 
partial resection was performed.  No complications were 
identified. 

Effective December 14, 1999, the veteran was awarded a 100 
percent schedular evaluation, for post-surgical convalescent 
purposes, for right knee chondromalacia; his 30 percent 
evaluation for that disability was restored from February 1, 
2000. 


II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to each claim 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination and pertinent medical 
treatment records have been associated with the record.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideraton of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson v. West, 12 Vet. App. 199, 126 (1999), the 
Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

A.  Right Knee

In this case, the veteran has been granted two separate 
evaluations for his service-connected right knee disability:  
a 30 percent evaluation, under Diagnostic Code 5257, for 
chondromalacia with instability, and a 10 percent evaluation 
for post-traumatic osteoarthritis.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); and VAOPGCPREC 9-98 
(Aug. 14, 1998).  See also Esteban v. Brown, 6 Vet.ap. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14). 

Diagnostic Code 5257, pursuant to which "other" knee 
disability, such as recurrent subluxation or lateral 
instability is evaluated, provides for assignment of a 10 
percent evaluation for slight impairment; a 20 percent 
evaluation for moderate impairment; and a 30 percent 
evaluation for severe impairment.  The veteran currently is 
receiving the highest assignable evaluation under Diagnostic 
Code 5257.  This would appear consistent with the evidence of 
record, which reflects complaints of recurrent pain and 
instability due to the destruction of the medial meniscus 
prior to the veteran's December 1999 surgery for a lateral 
semi lunar cartilage partial resection.  Since that surgery, 
the veteran's primary right knee symptoms have consisted of 
limitation of motion with pain.  

As indicated above, the veteran has been awarded a separate 
10 percent evaluation for his post-traumatic osteoarthritis 
of the right knee, effective .  Under Diagnostic Code 5010, 
traumatic arthritis is evaluated as degenerative arthritis 
under Diagnostic Code 5003.  That diagnostic code prescribes 
that arthritis established by x- ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg at the knee joint, and Diagnostic Code 5261, for 
limitation of extension of the leg at the knee joint). When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assignable for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  Flexion limited to 45 degrees, 10 percent; for 
flexion limited to 30 degrees, 20 percent; and for flexion 
limited to 15 degrees, 30 percent.  Pursuant to Diagnostic 
Code 5261, under which limitation of leg extension is 
evaluated, the following evalutions are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent. 

"Standard" or "normal" range of knee motion is from 0 to 140 
degrees, extension to flexion.  See 38 C.F.R. § 4.71, Plate 
II.  

In this case, the pertinent medical evidence reveals that, on 
VA orthopedic examination in March 1995, flexion was to 96 
degrees and extension was decreased by 3 degrees; while the 
bilateral articular spaces and ligaments were then painful to 
palpation, pulling, and pressure, there is no evidence the 
veteran then had pain on range of motion testing.  On VA 
examination in September 1997, flexion was slightly improved, 
to 98 degrees; however, extension was more signifcantly 
decreased, by 11 degrees, and the examiner indicated that 
that the veteran experienced pain on motion.  

Clearly, the findings elicted from each examination establish 
that the veteran has not met the criteria for a compensable 
evaluation under Diagnostic Code for 5260, for limitation of 
flexion.  However, the most significant limitation of 
extension, to 11 degrees, with pain, shown in September 1997, 
is consistent with the criteria for a 10 percent evaluation 
under Diagnostic Code 5261.  Thus, the RO's award of a 10 
percent evaluation for post-traumatic osteoarthritis of the 
right knee, from November 1994, takes into consideration that 
the veteran may experience additional functional loss 
associated with the right knee during flare-ups of pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Moreover, since the 10 percent evaluation 
assigned is the highest evaluation assignable for limitation 
of motion since the effective date of the grant of service 
connection for osteoarthritis, there is no basis for "staged 
rating" for that disability.  

Under the circumstances presented above, the Board finds no 
basis for assignment of more than the currently assigned 30 
percent evaluation under Diagnostic Code 5257, or more than 
the currently assinged 10 percent evalution under Diagnostic 
Codes 5010-5003, for right knee impairment.  

The Board also has considered whether any higher evaluation 
is assignable for either right knee disability under any 
other potentially applicable diagnostic code.  As there is a 
specific diagnostic code pursuant to which the veteran's 
arthritis is evaluated, evaluation of that disability under 
any other diagnostic code is not appropriate.  See 38 C.F.R. 
§ 4.20 (permitting rating by analogy if the particular 
disability for which the veteran is service-connected is not 
listed).  While the veteran's chondromalacia could be 
evaluated, alternatively, on the basis of dislocation of 
semilunar cartilage, under Diagnostic Code 5258, Diagnostic 
Code provides for a maximum evaluation of 20 percent, which 
is less than the currently assigned 30 percent evaluation 
under Diagnostic Code 5257.  Moreover, in the absence of 
medical evidence of, or of disability comparable to, 
ankylosis, or impairment of the tibia and fibula, there is no 
basis for assignment of a higher evaluation for either 
Diagnostic Code 5256 or 5262, the only pertinent diagnostic 
codes providing for assignment of an evaluation higher than 
30 percent for knee/leg disability.

Furthermore, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of any 
higher evaluation for service-connected right knee disability 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
There is no showing that either disability has resulted in a 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); has necessitated 
frequent periods of hospitalization; or otherwise has been 
shown to render inadequate the applicable schedular criteria.  
In the absence of evidence of such factors, the Board finds 
that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for higher 
evaluations for right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

B.  Hearing Loss

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear. This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999). 
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant. Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for right ear hearing loss, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations and apply the more favorable result, 
if any.  A June 1999 statement of the case (SOC) reveals that 
the RO evaluated the veteran's service-connected left ear 
hearing loss under the criteria in effect prior to June 10, 
1999 and a November 1999 supplemental statement of the case 
(SSOC) reveals that the RO has evaluated the veteran's 
service-connected left ear hearing loss under the criteria in 
effect subsequent to June 10, 1999; hence, there is no due 
process bar to the Board doing likewise.  

At the time that the veteran filed his claim for an increased 
rating for left ear hearing loss, evaluations of hearing loss 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998).  In situations  where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal.  38 C.F.R. §§ 3.383, 4.14 (1998).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at Level X or XI.  38 C.F.R. § 4.87, Diagnostic Codes 
6100 to 6110 (1998).

When the criteria for rating diseases of the ear (and other 
sense organs) were amended effective June 10, 1999, the 
above- noted schedular criteria for rating hearing loss 
(i.e., those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).  However, the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.    

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing  impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

Applying the unchanged criteria to the results of the 
veteran's January 1999 audiological evaluation, a result of 
Level II is obtained for the left ear.  Since hearing in the 
right ear is considered normal (level I) for purposes of 
assigning a disability rating (see 38 C.F.R. § 3.383 (1998) 
and 38 C.F.R. § 4.85(f) (2000), designations of Level II (for 
the left ear) and Level I (for the right ear) are used to 
compute a rating pursuant to Table VII.  This yields the 
currently assigned noncompensable evaluation under Diagnostic 
Code 6100 (under either the former or revised criteria).  

The Board has considered the applicability of 38 C.F.R. 
§ 4.86, under the revised criteria; however, as in this case, 
the criteria of neither subsection (a) or (b) is met, that 
section is not for application. 

Thus, regardless of whether the veteran's audiological 
evaluation results are considered under the former or the 
pertinent revised criteria, a compensable rating for the 
veteran's left ear hearing loss is not warranted. 

As noted above, disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  However, even if 
additional factors are considered, the record presents no 
basis for an increased rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  There simply is no showing that the 
veteran's left ear hearing loss reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App at 338-9;  Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

Based on the foregoing, the claim for a higher evaluation for 
left ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57.  



ORDER

Evaluations higher than 30 percent for service-connected 
right knee chondromalacia and 10 percent for degenerative 
arthritis of the right knee are denied.

A compensable evaluation for left ear hearing loss is denied.



		
	JACQUELINE E. MONROE
   Member, Board of Veterans' Appeals



 


